Title: Mary Smith Gray Otis to Abigail Adams, 8 February 1797
From: Otis, Mary Smith Gray
To: Adams, Abigail


          
            My dear Mrs Adams
            Philadelphia Feby: 8th 1797
          
          It gives me peculiar pleasure to hear from the Vice President, that you have enjoyed your health, better, this Winter, than usual; the frost of this season, will I hope entirely eradicate your former complaints, & that you will long enjoy a confirmed state of health, not only for your own sake, but that of your friends.—
          Give me leave to congratulate you, on the choice made of a President, as a proof of the confidence & attachment of the (I will say)

best part of the community, it must give you pleasure. As you are both Veterans in politicks you are better able to repel the attacks of those, whose chief aim seems to be, to render those unhappy who are placed in the high Offices of Government, but that you may enjoy much satisfaction & pleasure, is my earnest wish.
          Your friends here are anxious, to know whether they shall see you this Spring, for myself I anticipate much pleasure, in the prospect of having you for a Neighbour.
          If there is any thing to be done, or any little arrangements to be made, previous to your coming, that I can do for you, I will do it with pleasure.
          With love to Louisa, I remain, Yours Affecly:
          
            M Otis
          
        